AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
               UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                   GLEN ARTHUR JACKSON                                      )   Case Number: 2:17-cr-00336-KJD-CWH-1
                                                                            )   USM Number: 54438-048
Date of Original Judgment:             5/8/2019                             )   Robert Draskovich
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              One of the Indictment.
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                  Nature of Offense                                                          Offense Ended                 Count
18 U.S.C. § 2252A(a)(2)          Receipt or Distribution of Child Pornography                               2/7/2017                      1

(b)(1)


       The defendant is sentenced as provided in pages 2 through                8         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           4/23/2019
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                KENT J. DAWSON, UNITED STATES DISTRICT JUDGE
                                                                                Name and Title of Judge

                                                                                    November 25, 2019
                                                                                Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 2 — Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page         2     of         8
DEFENDANT: GLEN ARTHUR JACKSON
CASE NUMBER: 2:17-cr-00336-KJD-CWH-1

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
108 months.




✔
G       The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the Defendant to be permitted to serve his term of incarceration in FCI Safford, AZ.




✔
G       The defendant is remanded to the custody of the United States Marshal.

G       The defendant shall surrender to the United States Marshal for this district:
        G     at                                   G       a.m.     G    p.m.       on                                     .

        G     as notified by the United States Marshal.

G       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

        G     before 2 p.m. on                                              .

        G     as notified by the United States Marshal.

        G     as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                            By
                                                                                                 DEPUTY UNITED STATES MARSHAL
 AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                      Sheet 3 — Supervised Release                                                       (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page     3       of         8
DEFENDANT: GLEN ARTHUR JACKSON
CASE NUMBER: 2:17-cr-00336-KJD-CWH-1
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 Life.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.
         G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.   G   You   must  make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.   ✔
     G   You   must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   ✔
     G   You   must  comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   G   You   must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        8
DEFENDANT: GLEN ARTHUR JACKSON
CASE NUMBER: 2:17-cr-00336-KJD-CWH-1

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 3D — Supervised Release                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                             Judgment—Page        5      of         8
DEFENDANT: GLEN ARTHUR JACKSON
CASE NUMBER: 2:17-cr-00336-KJD-CWH-1

                                        SPECIAL CONDITIONS OF SUPERVISION
  1. Search and Seizure – You must submit your person, property, house, residence, vehicle, papers, computers (as defined
  in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search
  conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
  revocation of release. You must warn any other occupants that the premises may be subject to searches pursuant to this
  condition.

  The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
  violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must
  be conducted at a reasonable time and in a reasonable manner.

  2. Sex Offender Treatment – You must participate in a sex offense-specific treatment program, and follow the rules and
  regulations of that program. The probation officer will supervise your participation in the program (provider, location,
  modality, duration, intensity, etc.).

  3. Polygraph Testing – You must submit to periodic polygraph testing at the discretion of the probation officer as a means
  to ensure that you are in compliance with the requirements of your supervision or treatment program.

  4. No Pornography - You must not view or possess any “visual depiction” (as defined in 18 U.S.C. § 2256(5)), or any
  photograph, film, video, picture, or computer or computer-generated image or picture, whether made or produced by
  electronic, mechanical, or other means, of “sexually explicit conduct” (as defined by 18 U.S.C. § 2256(2)) involving
  children , or "actual sexually explicit conduct" (as defined by 18 U.S.C. § 2257(h)(1)) involving adults, that would
  compromise your sex offense specific treatment. These restrictions do not apply to materials necessary to, and used
  for, any future appeals, or materials prepared or used for the purposes of sex-offender treatment.

  5. Computer Search – You must submit your computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic
  communications or data storage devices or media, to a search. You must warn any other people who use these computers
  or devices capable of accessing the Internet that the devices may be subject to searches pursuant to this condition. A
  probation officer may conduct a search pursuant to this condition only when reasonable suspicion exists that there is a
  violation of a condition of supervision and that the computer or device contains evidence of this violation. Any search must
  be conducted at a reasonable time and in a reasonable manner.

  6. Computer Search – Monitoring Software – To ensure compliance with the computer monitoring condition, you must
  allow the probation officer to conduct periodic, unannounced searches of any computers (as defined in 18 U.S.C. § 1030
  (e)(1)) subject to computer monitoring. These searches shall be conducted for the purposes of determining whether the
  computer contains any prohibited data prior to installation of the monitoring software; to determine whether the monitoring
  software is functioning effectively after its installation; and to determine whether there have been attempts to circumvent
  the monitoring software after its installation. You must warn any other people who use these computers that the computers
  may be subject to searches pursuant to this condition.

  7. Employment With USPO Approval – You must not work in any type of employment without the prior approval of the
  probation officer.

  8. Minor Prohibition – You must not have direct contact with any child you know or reasonably should know to be under the
  age of 18, not including your own grandchildren, without the permission of the probation officer. If you do have any direct
  contact with any child you know or reasonably should know to be under the age of 18, not including your own
  grandchildren, without the permission of the probation officer, you must report this contact to the probation officer within 24
  hours. Direct contact includes written communication, in-person communication, or physical contact. Direct contact does
  not include incidental contact during ordinary daily activities in public places.

  Note: A written statement of the conditions of release was provided to the Defendant by the Probation Officer in open
  court at the time of sentencing.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 4D — Probation                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                            Judgment—Page        6     of          8
DEFENDANT: GLEN ARTHUR JACKSON
CASE NUMBER: 2:17-cr-00336-KJD-CWH-1

                                         SPECIAL CONDITIONS OF SUPERVISION
   9. Place Restriction – Children Under 18 – You must not go to, or remain at, any place where you know children under the
   age of 18 are likely to be, including parks, schools, playgrounds, and childcare facilities.

   10. Mental Health Treatment – You must participate in a mental health treatment program and follow the rules and
   regulations of that program. The probation officer, in consultation with the treatment provider, will supervise your
   participation in the program (provider, location, modality, duration, intensity, etc.).
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page        7      of          8
DEFENDANT: GLEN ARTHUR JACKSON
CASE NUMBER: 2:17-cr-00336-KJD-CWH-1
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment             5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS             $ 100.00               $ 110,000.00                     $                             $ N/A                    $ 5,000.00


G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

G The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered                        Priority or Percentage
 Sealed Restitution List                       $110,000.00                         $110,000.00




TOTALS                               $                  110,000.00            $                  110,000.00


G     Restitution amount ordered pursuant to plea agreement $

✔
G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G     The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      G the interest requirement is waived for           G fine         G restitution.
      G the interest requirement for the         G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment — Page      8      of         8
DEFENDANT: GLEN ARTHUR JACKSON
CASE NUMBER: 2:17-cr-00336-KJD-CWH-1

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                   115,100.00            due immediately, balance due

           G not later than                                       , or
           ✔ in accordance with G C,
           G                                      G D,        G   E, or   ✔ F below; or
                                                                          G
B    G Payment to begin immediately (may be combined with                 G C,      G D, or G F below); or
C    G Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                         (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E    G Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
            Any unpaid balance shall be paid at a monthly rate of not less than 10% of any income earned during incarceration
            and/or gross income while on supervision, subject to adjustment by the Court based upon ability to pay.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G Joint and Several
     Case Number
     Defendant and Co-Defendant Names                                                Joint and Several                Corresponding Payee,
     (including defendant number)                          Total Amount                   Amount                          if appropriate.




G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
       * Final Order of Forfeiture attached.


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:17-CR-336-KJD-CWH

 9                Plaintiff,                        Final Order of Forfeiture

10          v.

11 GLEN ARTHUR JACKSON,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 2253(a)(1) and (a)(3) based upon the plea of guilty by Glen Arthur Jackson to the criminal

16 offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture Allegation

17 of the Criminal Indictment and shown by the United States to have the requisite nexus to

18 the offense to which Glen Arthur Jackson pled guilty. Indictment, ECF No. 1; Plea

19 Agreement, ECF No. 33; Change of Plea, ECF No. 34; Preliminary Order of Forfeiture,

20 ECF No. 35.

21         This Court finds that the United States may amend this order at any time to add
22 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from July 24, 2019, through August 22, 2019, notifying all potential third

27 parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

28 47.
 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1)

 9   and (a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

10              1. Dell Inspiron computer Model No. 530S, S/N FMHPLF1;

11              2. Seagate 320GB SATA hard drive Model No. ST3320620AS, S/N

12                  9QF8GENM;

13              3. Dell 250 GB SATA hard drive Model No. WD2502ABYS, S/N

14                  WCAT1H945016; and

15              4. Dell 1TB external hard drive Model No. 1K9APG500, S/N NZ053HBL

16   (all of which constitutes property).

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

18   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

19   deposit, as well as any income derived as a result of the government’s management of any

20   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

21   disposed of according to law.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

23   copies of this Order to all counsel of record.

24                 October 18
            DATED ______________, 2019.

25

26

27                                                HONORABLE KENT J. DAWSON
                                                  UNITED STATES DISTRICT JUDGE
28
                                                      2
